       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                   MDL 2724
PRICING ANTITRUST LITIGATION                     16-MD-2724
                                                 HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:                        ORAL ARGUMENT REQUESTED

The State of Connecticut, et al. v. Actavis      17-CV-03768
Holdco U.S., Inc., et al.

The Kroger Co., et al. v. Actavis Holdco U.S.,   18-CV-00284
Inc., et al.

1199SEIU National Benefit Fund, et al. v.        18-CV-02401
Actavis Holdco U.S., Inc., et al.

West Val Pharmacy, et al. v. Actavis Holdco      18-CV-02533
U.S., Inc., et al.

Humana Inc. v. Actavis Elizabeth, LLC, et al.    18-CV-03299

Marion Diagnostic Center, LLC, et al. v.         18-CV-04137
McKesson Corporation, et al.




 DEFENDANT MAYNE PHARMA INC.’S MEMORANDUM OF LAW IN SUPPORT
  OF ITS MOTION UNDER FRCP 12(b)(6) TO DISMISS VARIOUS PLAINTIFFS’
         SO-CALLED “OVERARCHING CONSPIRACY” COMPLAINTS
           Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 2 of 19




                                                     TABLE OF CONTENTS

Table of Authorities ....................................................................................................................... iii

Introduction ......................................................................................................................................1

Plaintiffs’ Extraordinarily Limited Allegations Against Mayne .....................................................3

Argument .........................................................................................................................................4

     A. Standard Of Review .............................................................................................................4

     B. The Law On Conspiracy ......................................................................................................4

     C. The Complaints Contain No Factual Allegations To Support A Claim That
        Mayne Participated In Any Conspiracy Related To Doxycycline .......................................5

              1.      All Claims as to Doxy RR and Doxy Mono Should be Dismissed
                      Against Mayne .........................................................................................................6

              2.      There Are No Factual Allegations Supporting a Doxy DR
                      Conspiracy with Mylan ............................................................................................6

              3.      There Are No Factual Allegations Supporting a Doxy DR
                      Conspiracy with Heritage ........................................................................................8

     D. The Complaints Contain No Factual Allegations To Support A Claim That
        Mayne Participated In Any So-Called “Overarching Conspiracy” ..................................12

Conclusion .....................................................................................................................................15




                                                                        ii
          Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 3 of 19




                                               TABLE OF AUTHORITIES

Cases                                                                                                                          Page(s)

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................1, 3, 6, 8, 11

Brunson Commc’ns, Inc. v. Arbitron, Inc.,
   239 F. Supp. 2d 550 (E.D. Pa. 2002) .........................................................................................5

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011).......................................................................................................9

Finkelman v. Nat’l Football League,
   810 F.3d 187 (3d Cir. 2016).................................................................................................8, 11

In re Baby Food Antitrust Litig.,
    166 F.3d 112 (3d Cir. 1999).......................................................................................................9

In re Chocolate Confectionary Antitrust Litig.,
    801 F.3d 383 (3d Cir. 2015).......................................................................................................9

In re Ins. Brokerage Antitrust Litig.,
    618 F.3d 300 (3d Cir. 2010).......................................................................................................7

In re K-Dur Antitrust Litig.,
    No. 01-cv-1652, 2016 WL 755623 (D.N.J. Feb. 25, 2016) .......................................................7

In re Processed Egg Prods. Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011) .........................................................................................8

InterVest, Inc. v. Bloomberg, L.P.,
    340 F.3d 144 (3d Cir. 2003).......................................................................................................9

Kotteakos, et al. v. United States,
   328 U.S. 750 (1946) ...................................................................................................................8

United States v. Kelly,
   892 F.2d 255 (3d Cir. 1989).......................................................................................................5

United States v. Kemp,
   500 F.3d 257 (3d Cir. 2007).......................................................................................................5

United States v. Yehling,
   456 F.3d 1236 (10th Cir. 2006) .................................................................................................5




                                                                    iii
        Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 4 of 19




        Pursuant to Pretrial Orders 61 and 71 (ECF 775, 846) and Federal Rule of Civil

Procedure 12(b)(6), Defendant Mayne Pharma Inc. (“Mayne”) moves this Court to dismiss the

federal Sherman Act claims against Mayne in various Plaintiffs’ so-called “overarching

conspiracy” complaints. 1

                                             INTRODUCTION

        The Supreme Court has instructed that District Courts “must retain the power to insist

upon some specificity in pleading before allowing a potentially massive factual controversy to

proceed,” and must not “forget that proceeding to antitrust discovery can be expensive,” as the

“costs of modern federal antitrust litigation . . . counsel against sending the parties into discovery

when there is no reasonable likelihood that the plaintiffs can construct a claim from the events

related in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007) (internal

citations and quotations omitted). This directive was intended to protect defendants like

Mayne—a small company, against which Plaintiffs have pleaded no substantive factual

allegations of an anticompetitive agreement, and for whom the “inevitably costly and protracted

discovery phase” of this ever-expanding antitrust case will be both unjustified and substantially

burdensome if allowed to proceed. Id. (internal citation omitted).

        Across all of the Multi-Drug Complaints, Plaintiffs’ factual allegations specific to Mayne

are extremely limited. The State CAC—the complaint on which all Plaintiffs’ allegations are

wholly based—alleges (1) that Mayne manufactured and sold only one of the dozens of generic

drugs at issue in this MDL, and (2) that one Mayne employee communicated with one employee

1
  Mayne moves to dismiss the claims in the following complaints: The State of Connecticut, et al. v. Actavis Holdco
U.S., Inc., et al. (17-CV-03768, ECF 15) (“State CAC”); The Kroger Co., et al. v. Actavis Holdco U.S., Inc., et al.
(18-CV-00284, ECF 37) (“Kroger Complaint”); 1199SEIU National Benefit Fund, et al. v. Actavis Holdco U.S.,
Inc., et al. (18-CV-02401, ECF 2) (“EPP Complaint”); West Val Pharmacy, et al. v. Actavis Holdco U.S., Inc., et al.
(18-CV-02533, ECF 4) (“IRP Complaint”); Humana Inc. v. Actavis Elizabeth, LLC, et al. (18-CV-03299, ECF 30)
(“Humana Complaint”); Marion Diagnostic Center, LLC, et al. v. McKesson Corporation, et al. (18-CV-04137,
ECF 23) (“Marion Complaint”) (collectively, “Multi-Drug Complaints” or “Complaints”).

                                                        1
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 5 of 19




from one other Defendant, Heritage, and that these communications concerned—at most—only

four specific customers. The Complaints do not allege that Mayne communicated with any other

Defendant about any other drug, nor that Mayne’s alleged communications with Heritage

extended beyond the four specific customers alleged in the Complaints.

       Nevertheless, by means of wholly conclusory statements and sweeping generalizations,

the Complaints seek to hold Mayne responsible for various formulations of a so-called

“overarching conspiracy” alleged to involve:

    between at least fifteen (15) or as many as forty (40) generic drugs, each of which must be
     approved by the FDA to treat specific and distinct diseases and medical conditions, and for
     which the manufacture and sale of each is highly-regulated; and,

    between at least sixteen (16) or as many as three dozen or more (36+) Defendants, and
     which allegedly operated across the entire generic drug industry for the purposes of either
     (1) allocating specific generic drug markets or (2) price-fixing the at-issue generic drugs.

But beyond their conclusory allegations, Plaintiffs plead no substantive facts that Mayne knew

of, contributed to, or participated in any type of so-called “overarching conspiracy.”

       Mayne should not be subjected to the financial and reputational costs, nor the threat of

joint and several liability, of massive antitrust litigation based on allegations that are either

wholly conclusory or that allege—at most—an attempted anticompetitive agreement with only

one other Defendant, involving only one drug, and focused on only four customers. This Court

must engage in a rigorous review of the allegations relating to Mayne, and must demand more

than unsupported and conclusory statements to justify Mayne’s continued subjection to litigation

likely to last a half-decade. And even if the Court concludes that Plaintiffs have sufficiently

pleaded a limited, single-drug Doxy DR conspiracy between Mayne and Heritage—which

Mayne does not concede—this Court must exert its authority to prevent Plaintiffs from

expanding and exaggerating weak and limited single-drug allegations into claims of an industry-



                                                 2
        Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 6 of 19




wide conspiracy in an effort to compel settlements through both the threat of joint and several

liability and the high costs and business disruption inherent to antitrust cases. Such is exactly the

type of unjustified litigation that Twombly warns against and legally precludes. Thus, this Court

must not permit Plaintiffs to pursue claims against Mayne that are well beyond the

extraordinarily limited factual allegations contained in the Complaints. Because Plaintiffs fail to

plead any substantive factual allegations supporting Mayne’s participation in any conspiracy, all

claims against Mayne should be dismissed. 2

    PLAINTIFFS’ EXTRAORDINARILY LIMITED ALLEGATIONS AGAINST MAYNE 3

        The Complaints’ substantive factual allegations against Mayne are extremely limited:

Mayne manufactured and sold only one drug—doxycycline hyclate delayed-release (“Doxy

DR”) and was the last manufacturer to enter the Doxy DR market. Plaintiffs plead no allegations

that Mayne had any involvement whatsoever with any other generic drug, including other forms

of doxycycline. Accordingly, Plaintiffs’ factual allegations against Mayne focus solely on

Mayne’s sales and marketing of Doxy DR and purported communications with only one other

Defendant—Heritage—as to Doxy DR. Plaintiffs do not allege that Mayne and Heritage agreed

to allocate the Doxy DR market, nor that Mayne and Heritage agreed to fix the price of Doxy

DR. Instead, Plaintiffs allege communications between Mayne and Heritage regarding the sale of

Doxy DR to a total of four customers during three specific limited periods of time. See Section

C.3 supra. A rigorous review of these allegations—at most—reveals claims of an attempted (but

2
  Mayne incorporates by reference the arguments of its co-Defendants in jointly and individually moving to dismiss
the Complaints. See Defendants’ Memorandum of Law In Support of Their Motion to Dismiss Plaintiffs’
Overarching Conspiracy Claims (“Defendants’ Joint Motion”).
3
  Given the page-limitations of Pretrial Order 71 (ECF 846), Mayne elects to cite and respond principally to the
allegations in the States’ Complaint, both because the allegations therein are the most detailed and specific, and
because the allegations in the other Complaints cite to, align with, and are wholly derived from the State CAC. To
the extent the Court permits claims against Mayne to proceed based on allegations not in the State CAC but specific
to another Multi-Drug Complaint, Mayne expressly reserves its right to move to dismiss those claims pursuant to its
Due Process rights under the 5th and 14th Amendments of the United States Constitution.

                                                        3
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 7 of 19




not consummated) agreement to allocate specific Doxy DR customers but not market share.

       Plaintiffs plead no other substantive factual allegations against Mayne. The remaining

allegations against Mayne are wholly conclusory and without factual support. For example,

Plaintiffs allege that all “Defendants routinely and as part of their regular course of business,

[formed] agreements with competitors to fix and raise prices,” State CAC ¶ 243, but Plaintiffs

fail to plead any specific facts that Mayne engaged in any conduct to “fix and raise prices.”

Plaintiffs also allege that all Defendants formed “agreements . . . to allocate markets to avoid

price competition,” id. ¶ 90, but Plaintiffs fail to plead any specific facts that Mayne engaged in

any conduct to “allocate markets.” Instead, the Complaints advance the argument that Mayne’s

purported Doxy DR “agreement” with Heritage “was part of an overarching conspiracy . . . to

unreasonably restrain trade in the [entire] generic drug industry.” Id. ¶ 242. But Plaintiffs plead

no specific facts that Mayne engaged in, knew of, committed to, or depended upon

anticompetitive conduct related to any other Defendant or any other generic drug. Such

“specificity in pleading” simply does not exist in the Complaints.

       For the reasons set forth below, Plaintiffs’ allegations are insufficient to support Mayne’s

participation in any conspiracy—overarching or even specific to Doxy DR—alleged in the

Complaints. Accordingly, the claims against Mayne should be dismissed.

                                         ARGUMENT

       A.      Standard of Review

       To avoid redundancy, Mayne incorporates by reference, as if fully set forth herein, the

standard of review case law in Defendants’ Joint Motion, passim.

       B.      The Law On Conspiracy Governs This Court’s Review of the Complaints

       To support a claim for conspiracy, Plaintiffs are required to establish: “(1) two or more



                                                4
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 8 of 19




persons agreed to violate the law, (2) the defendant knew the essential objectives of the

conspiracy, (3) the defendant knowingly and voluntarily participated in the conspiracy, and (4)

the alleged conspirators were interdependent.” United States v. Yehling, 456 F.3d 1236, 1240

(10th Cir. 2006). Courts have consistently affirmed the principle that, without demonstrating

interdependence amongst alleged co-conspirators, plaintiffs cannot prove that a defendant

engaged in a larger conspiratorial scheme. See United States v. Kemp, 500 F.3d 257, 288-291 (3d

Cir. 2007) (holding that no single conspiracy existed because no defendant “depended upon, was

aided by, or had any interest in the success of the others”). To determine whether allegations

related to disparate facts and events can plausibly state a claim of a single, broad, unified

conspiracy, Plaintiffs must allege sufficient facts to support a showing that: (1) “there was a

common goal among the [alleged] conspirators”; (2) the alleged conspirators depended on each

other and the “continuous cooperation of the conspirators” to further their common goal; and (3)

“the extent to which the participants overlap in the various dealings” that further their common

goal. United States v. Kelly, 892 F.2d 255, 259 (3d Cir. 1989). And where allegations of

anticompetitive conduct are conclusory, “devoid of details” and fail to “provide[] a single detail

as to when, why, or how the conspirators decided upon this alleged [scheme],” the complaint

fails as a matter of law. Brunson Commc’ns, Inc. v. Arbitron, Inc., 239 F. Supp. 2d 550, 563

(E.D. Pa. 2002). Because the Complaints are barren of any factual allegations that Mayne formed

any agreement that satisfies these basic elements of conspiracy—much less that Mayne knew of,

participated in, or depended upon a vast “overarching conspiracy”—the claims against Mayne

should be dismissed.

       C.      The Complaints Contain No Factual Allegations To Support A Claim That
               Mayne Participated In Any Conspiracy Related To Doxycycline

       All of Plaintiffs’ claims—both as to alleged drug-specific and purported “overarching”


                                                5
        Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 9 of 19




conspiracies—depend upon the allegations that Mayne participated in a conspiracy as to the sale

of Doxy DR, the only generic drug on which Mayne is alleged to have conspired. But for the

reasons set forth below, Plaintiffs fail to sufficiently plead Mayne’s participation in a Doxy DR

conspiracy.

        1.     All Claims As to Doxy RR and Doxy Mono Should Be Dismissed Against Mayne

        Mayne specifically asserts that it cannot be held liable for any claims related to

doxycycline monohydrate (“Doxy Mono”) or doxycycline hyclate regular-release (“Doxy RR”). 4

There are no allegations that Mayne manufactured, sold, distributed, or marketed Doxy Mono or

Doxy RR, nor are there any allegations that Mayne communicated—much less conspired—with

any of the Defendants who sold either product. This Court has already concluded that the DPPs,

EPPs, and IRPs failed to plead direct or circumstantial evidence of a Doxy RR conspiracy

involving Mayne. See ECF 721 at 40-64. Because of that Opinion, and because Plaintiffs fail to

allege even the basic elements of conspiracy between Mayne and the Defendants who

manufactured and sold Doxy RR and Doxy Mono, any and all claims against Mayne related to

these separate generic drug products should be dismissed. See Twombly, 550 U.S. at 557.

        2.     There Are No Factual Allegations Supporting a Doxy DR Conspiracy with Mylan

        Plaintiffs do not allege any facts suggesting a conspiracy between Mayne and Mylan

related to Doxy DR. To the contrary, the only specific allegations of any conduct between

Mayne and Mylan in the Complaints are that (1) Mayne made an “unsolicited bid for the Doxy

DR business” of a wholesaler for which Mylan was the incumbent supplier, State CAC ¶ 212,

and then (2) Mayne continued to “target” Mylan’s Doxy DR market share, resulting in Mylan

4
  Only certain Plaintiffs attempt to assert claims against Mayne related to Doxy Mono and/or Doxy RR. The States
specifically exclude Doxy RR from their complaint, and specifically exclude Mayne from their Doxy Mono
allegations. State CAC ¶¶ 180-242, 246-267. The EPPs and IRPs erroneously conflate Doxy RR and Doxy DR as
“doxycycline,” while Kroger and Humana compound this mistake even further by conflating Doxy RR, Doxy DR,
and Doxy Mono as “doxycycline.” See Kroger Compl. ¶¶ 34, 55, 914-921; see Humana Compl. ¶¶ 28, 99, 1157-67.

                                                       6
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 10 of 19




defending its accounts and retaining its business. Id. at ¶¶ 219-20, 224 (emphasis added).

        While the Complaints contain allegations of agreements related to Doxy DR between

Mayne and Heritage, and Heritage and Mylan, respectively, Plaintiffs fail to allege that Mayne

knew of any alleged agreement between Heritage and Mylan, or that Mylan knew of any alleged

agreement between Heritage and Mayne. Indeed, the State Plaintiffs—on whose allegations all

other Complaints are wholly based—explicitly exclude Mayne from their alleged

“Heritage/Mylan Agreement” as to Doxy DR. 5 Most importantly, the Complaints fail to allege

that Mayne and Mylan depended on each other to achieve some common goal related to Doxy

DR. In fact, the allegation that Mayne “target[ed] Mylan” customers and made an “unsolicited

bid” for a Doxy DR account for which Mylan was the incumbent supplier demonstrates that

Mayne and Mylan were acting independently to achieve their own legitimate business goals. Id.

at ¶¶ 212, 219-20.

        Courts have repeatedly refused to find the existence of a single conspiracy where the

complaint alleges a defendant’s connection to a common conspiratorial player absent evidence

tying the defendant to the larger conspiracy. See, e.g., In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 327 (3d. Cir. 2010); see also In re K-Dur Antitrust Litig., 2016 WL 755623 at *18

(D.N.J. Feb. 25, 2016) (“For a single conspiracy to exist, the parties . . . must have been aware of

the existence of [each other], and . . . must have done something in furtherance of a single, illegal

endeavor.”). Here, Plaintiffs fail to allege any common goal between Mayne, Heritage, and

Mylan. Similarly, Plaintiffs fail to allege that the success of Mayne’s alleged agreements with


5
 The State Plaintiffs have repeatedly stated that they have not pleaded an agreement between Mayne and Mylan.
See ECF 312 at 30, n.19 (16-cv-02056) (D. Conn.) (The States “confirm . . . Mayne’s observation that the Amended
Complaint alleges separate agreements between Mylan and Heritage, and Mayne and Heritage. [And thus] . . . an
agreement linking Mylan and Mayne concerning Doxy DR has not been pled at this time.”) (emphasis added). The
States’ factual allegations as to Mayne have not changed since their initial complaint, and the States’ current
operative complaint is even more explicit in distinguishing between the alleged “Heritage/Mylan” and
“Heritage/Mayne” agreements, plead as wholly separate and distinct allegations and counts.

                                                       7
        Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 11 of 19




Heritage in any way affected or depended upon the success of Heritage’s alleged agreements

with Mylan. This factual scenario is precisely the type of situation in which the Supreme Court

refused to find that a party engaged in a single, overarching conspiracy. See Kotteakos, et al. v.

United States, 328 U.S. 750 (1946) (allegations of a defendant conspiring with one player do not

demonstrate that the defendant engaged in a larger conspiratorial agreement). For these reasons,

Plaintiffs’ allegations are insufficient to state a conspiracy claim between Mayne and Mylan. 6

        3.     There Are No Factual Allegations Supporting a Doxy DR Conspiracy with Heritage

        Plaintiffs’ claims of a conspiracy between Mayne and Heritage fail as a matter of law

because there are no factual allegations that plausibly suggest collusion. For Sherman Act

claims, the “crucial question” is “whether the challenged anticompetitive conduct stems from

independent decision or from an agreement.” Twombly, 550 U.S. at 553 (citations and internal

quotations omitted). Under Twombly and its progeny, Plaintiffs cannot escape dismissal by

alleging similar conduct among the defendants and asking the court to infer that the only

explanation is a conspiracy. See Finkelman v. Nat’l Football League, 810 F.3d 187, 201 (3d Cir.

2016) (explaining plaintiffs in Twombly “looked around and saw conduct consistent with

conspiracy, but [alleged] no facts that indicated more plausibly that a conspiracy actually

existed.”) (emphasis in original). Instead, the complaint must “delineate[] to some sufficiently

specific degree” that each defendant “purposefully joined and participated in the conspiracy.” In

re Processed Egg Prods. Antitrust Litig., 821 F. Supp. 2d 709, 720 (E.D. Pa. 2011). Here, the

Complaints fail to suggest that the alleged conduct in the Doxy DR market was the product of



6
  This Court previously concluded that the DPPs, EPPs, and IRPs “plausibly alleged the existence of a Doxy DR
conspiracy [between Heritage, Mylan, and Mayne] based on direct evidence” of former Heritage employees’ guilty
pleas related to a Doxy DR conspiracy. ECF 721 at 44 (16-md-02724). Because criminal guilty pleas—neither of
which in this case identify Mayne as a co-conspirator or detail any factual statements supporting that conclusion—
do not constitute “direct evidence” in the Third Circuit, Mayne expressly reserves its right to move for
reconsideration and/or leave to file an interlocutory appeal of that Order. See Section C.3 supra.

                                                        8
      Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 12 of 19




collusion as opposed to Mayne’s and Heritage’s unilateral decision-making.

       Plaintiffs must allege facts that constitute either direct or circumstantial evidence of a

conspiracy. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 225 (3d Cir. 2011). Because Plaintiffs

plead no “parallel conduct” by Mayne, they must rely on direct evidence to support their

allegations of conspiracy. Direct evidence of a conspiracy is “an explicit admission from a

participant than an antitrust conspiracy existed,” In re Chocolate Confectionary Antitrust Litig.,

801 F.3d 383, 396 (3d Cir. 2015), and “requires no inferences to establish the proposition or

conclusion being asserted.” In re Baby Food Antitrust Litig., 166 F.3d 112, 118 (3d Cir. 1999).

The paradigmatic example of such evidence is a recorded phone call featuring an agreement to

fix prices. See InterVest, Inc. v. Bloomberg, L.P., 340 F.3d 144, 162-63 (3d Cir. 2003) (providing

examples of direct evidence such as “a memorandum produced by a defendant conspirator

detailing the discussions from a meeting of a group of alleged conspirators”). The Complaint

here contains nothing of the sort as it relates to an alleged conspiracy between Mayne and

Heritage. Plaintiffs do not identify a single meeting, phone call, document, or text message in

which Mayne formed an explicit unlawful agreement with its competitors regarding Doxy DR.

Instead, Plaintiffs make a series of allegations of specific, sometimes verbatim, conversations

between representatives from Mayne and Heritage—none of which amount to an agreement and

many of which actually show that Mayne was competing vigorously for Doxy DR market

share—and then make conclusory allegations that the companies reached “agreements.” See

State CAC ¶¶ 236, 238-42. As explained in detail below, none of these allegations amount to

direct evidence of a conspiracy between Mayne and Heritage.

       February–April 2014 (State CAC ¶¶ 218-27): The Complaints first allege that in January

2014, Mayne approached Heritage “to discuss its plans” about entering the Doxy DR market.



                                                9
      Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 13 of 19




¶ 218. Plaintiffs do not allege that Mayne and Heritage agreed to allocate market share, and the

Complaints are notably silent on any details of the alleged conversation, and do not allege that it

was in any way improper. The Complaints then allege Mayne avoided bidding on Heritage

customers when Mayne entered the Doxy DR Market. ¶ 219. Plaintiffs allege that over this two-

month period, a Mayne employee (“ME”) and a Heritage employee (“HE”) “continued to

communicate . . . about Doxy DR,” ¶ 220, but Plaintiffs fail to allege any agreement between

Mayne and Heritage. Instead, the Complaint (1) cites alleged internal Mayne communications

noting Mayne’s intent to compete against Heritage for Doxy DR business, ¶ 219; (2) details

alleged internal Heritage communications about how to respond to Mayne’s repeated bids to

both Heritage and Mylan customers, ¶¶ 220-24; and (3) alleges that Mayne targeted Doxy DR

customers of both Mylan and Heritage. ¶¶ 219-20, 222-25. Plaintiffs provide few details

regarding the nature and substance of the alleged communications between ME and HE, other

than to allege that Mayne shared with Heritage which customers to whom it had or would bid for

Doxy DR business. ¶¶ 220, 223, 225. The Complaints make no allegations of an exchange of

Doxy DR pricing information or any agreement on which customers would receive bids from

whom. Stripped of the conclusory allegations that Mayne and Heritage allocated market share

and Mayne avoided bidding on Heritage’s customers, the Complaints here merely allege facts

consistent with Mayne competing vigorously for market share and fails to allege an agreement

between Heritage and Mayne.

       November 2014–January 2015 (State CAC ¶ 228-38): The Complaints next allege that, in

November 2014, Mayne again submitted bids to two Heritage Doxy DR customers, McKesson

and Econdisc. ¶ 228. Plaintiffs allege that, in response to this competitive challenge, Heritage

made a “formal offer” to Mayne that if Mayne would agree to withdraw its McKesson bid, then



                                                10
        Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 14 of 19




Heritage would allow Mayne to win Heritage’s Econdisc accounts. 7 ¶ 234. The Complaints

allege that M.E. and H.E. discussed Heritage’s alleged offer on two occasions, but Plaintiffs fail

to allege Mayne’s response to Heritage’s alleged offer. ¶¶ 235-37. Plaintiffs allege that in

January 2015, Heritage “bid a higher price than Mayne” to Econdisc to allow Mayne the

business, but the Complaints make no allegation that Mayne (1) “fulfilled its end” of the alleged

agreement and withdrew its McKesson bid, (2) agreed to not price Doxy DR aggressively, or (3)

exchanged bid information with Heritage so as to be able to “ma[k]e sure that [Heritage] bid a

higher price than Mayne.” ¶¶ 234-38. Thus, Plaintiffs allege no agreement between Heritage and

Mayne. In short, Plaintiffs make no factual allegation that Heritage’s alleged “offer” was ever

effectuated by the companies. As a result, the Complaints fail to allege with any level of

specificity that Mayne and Heritage actually reached an agreement. Instead, the Complaints—

stripped of the conclusory statements that Plaintiffs inject into the allegations—merely allege

that Heritage’s bid to Econdisc was higher than Mayne’s. As alleged, Plaintiffs’ theory of the

conspiracy—that Heritage, an established seller of Doxy DR, simply walked away from business

because Mayne, a new market participant, asked it to—is simply implausible and insufficient to

support a claim of conspiracy against Mayne. See Finkelman, 810 F.3d at 201 (explaining

plaintiffs in Twombly “looked around and saw conduct consistent with conspiracy, but [alleged]

no facts that indicated more plausibly that a conspiracy actually existed.”) (emphasis in original).

Plaintiffs offer no specific factual allegations that would contradict the presumption that

Heritage’s higher bid was anything other than Heritage’s independent business decision.


7
  The State CAC—the States’ third version of their Complaint—omits exculpatory evidence that the States had
included in their original complaints. See ECF 168 at ¶ 94 (16-cv-02056) (D. Conn.): A Heritage employee “floated
the idea that Heritage may be willing to walk from Econdisc if Mayne would agree not to price Doxy DR
aggressively, and if Mayne would also agree to withdraw its offer to McKesson.” (emphasis added) Thus,
Heritage’s “formal offer” to Mayne actually had two conditions, to which no Plaintiffs allege that Mayne agreed.
Moreover, the States’ attempt to scrub from their own complaint evidence of Mayne aggressively pricing Doxy DR
to compete against Heritage and Mylan is a direct violation of the States’ ethical responsibilities and is sanctionable.

                                                          11
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 15 of 19




       September 2015 Allegations (State CAC ¶ 239-40): Lastly, the Complaints allege that—

in September 2015—Heritage was approached by one of Mayne’s customers “requesting a bid

on Doxy DR.” ¶ 239. Plaintiffs allege that Heritage communicated with Mayne through text

messages, that Mayne confirmed that it had “no supply issues,” and that Heritage then “refused

to provide a bid” because Mayne and Heritage had an alleged agreement “not to compete with

each other and avoid price erosion.” ¶ 240. Here, Plaintiffs again fail to allege any specific facts

pointing to the formation of an alleged agreement, and instead continue to rely on the conclusory

statements in ¶¶ 228-38 as evidence of an alleged ongoing “agreement.” Moreover, for this

September 2015 allegation, the Complaints merely allege that Mayne, in response to an inquiry

from Heritage, conveyed that it “had no supply issues” and believed that the large nationwide

pharmacy chain “was simply shopping for a better price.” ¶ 240. Plaintiffs do not allege that

Mayne suggested or even demanded that Heritage refrain from bidding, nor do Plaintiffs plead

any specific factual allegations that would contradict the presumption that Heritage’s decision

not to bid was the result of anything other than Heritage’s independent business decision.

       Notably absent throughout the Complaints are specific facts about the alleged

“coordination” and alleged “agreements” between Mayne and Heritage. Plaintiffs make no

allegation of any counter promise or action on the part of Mayne that benefited Heritage or

advanced the alleged conspiracy, nor any allegation of an exchange of price or bid information

between Mayne and Heritage used to carry out their alleged “coordination.” Accordingly,

Plaintiffs fail to plead a conspiracy between Mayne and Heritage.

       D.      The Complaints Contain No Factual Allegations To Support A Claim That
               Mayne Participated In Any So-Called “Overarching Conspiracy”

       Because the Complaints fail to sufficiently plead a Doxy DR-specific conspiracy—the

only drug-specific conspiracy in which Plaintiffs allege Mayne participated—the allegations that


                                                12
      Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 16 of 19




Mayne participated in any “overarching conspiracy” must also fail, given Plaintiffs’ allegations

that the overarching conspiracy was effectuated through drug-specific conspiracies. See State

CAC ¶ 242. But even if the Court concludes that Plaintiffs sufficiently alleged a single-drug

Doxy DR conspiracy between Heritage and Mayne, Plaintiffs’ allegations of an expansive

“overarching conspiracy” fail for the reasons set forth below.

       The specific factual allegations of communications between Mayne and Heritage

concerning Doxy DR stand alone. There are no factual allegations that Mayne participated in the

alleged “fair share” agreement that purports to underlie the so-called “overarching conspiracy” in

the Plaintiffs’ Complaints. There are no factual allegations that Mayne participated in any

communication where there was discussion with a competitor about achieving a “fair share" of

the market. Without such allegations, there is no legal basis to conclude that Mayne had

knowledge of or was party to such an agreement—the fundamental requirements of a conspiracy

claim. Moreover, Plaintiffs’ own allegations that Mayne actively undermined the pricing

structure of Mylan and Heritage in the Doxy DR market is directly inconsistent with the “fair

share” conspiracy alleged. As examples:

       The Complaints purport to allege that there was an industry-wide understanding that

competitors would reach out to each other to resolve “fair share” issues. See State CAC ¶ 97.

But Plaintiffs’ own allegations that Mayne aggressively competed for Mylan’s customers

directly undermines the application of this “industry-wide understanding” to Mayne. Id. ¶ 212,

219-20. Indeed, there are no factual allegations that Mayne “reached out” to Mylan to resolve

Doxy DR market shares. Instead, all of Plaintiffs’ allegations indicate that Mayne continued to

seek customers through price competition against Mylan, and that Mylan responded aggressively

by offering still lower prices—the opposite of what Plaintiffs allege would have occurred had the



                                                13
      Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 17 of 19




purported “fair share” agreement had applied to the Doxy DR market. Id.

       The Complaints also purport to allege that there was a general understanding of the

industry shares that would be obtained by a new market entrant under the “fair share”

conspiracy. See State CAC ¶ 99. Under this arrangement, Mayne should have received close to a

one-third proportional share of the Doxy DR market upon its entrance in February 2014. But

under Plaintiffs’ own allegations, this “fair share” allocation did not occur. Instead, as alleged,

Mayne was foreclosed from a “fair share” entry into the Doxy DR market because of Mylan’s

and Heritage’s competitive responses to Mayne’s pricing. Id. ¶ 219-20.

       The Complaints also purport to allege that bidding a lower price against competitors’

established price was against the rules of the “fair share” conspiracy. See State CAC ¶ 106. Once

again, Plaintiffs’ own allegations of Mayne’s conduct are completely inconsistent with this

description of the operation of the conspiracy. First, they allege that Mayne attempted to secure a

“large pharmacy customer” by reducing the price of Doxy DR. Id. ¶ 223. Next, Plaintiffs allege

that Mayne’s pricing competition for Doxy DR resulted in Heritage having to reduce its price by

30%. Id. ¶ 224. Thus, Plaintiffs’ own allegations of Mayne’s conduct demonstrate that Mayne

did not conspire to maintain the price structure of the Doxy DR market, but instead directly

undermined it through strong and aggressive price competition. Such conduct is wholly contrary

to Plaintiffs’ theory that Defendants acted in conformance with any “fair share” agreement.

       The Complaints also purport to allege that the “fair share” agreement was implemented

by a manufacturer by allowing a competitor to secure customers in a different generic drug

market. See State CAC ¶ 101. Of course, this theory is wholly inapplicable to Mayne, who

Plaintiffs allege only sold one drug. There are no allegations and thus no basis to conclude that

Mayne received any competitive concession in the Doxy DR market in exchange for a



                                                14
       Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 18 of 19




concession to a non-competitor in another generic market in which Mayne did not participate.

       The Complaints also allege that Heritage made a decision in April 2014 to raise the prices

of eighteen (18) generic drugs. See State CAC ¶¶ 268-69. Plaintiffs do not allege that Doxy DR

was one of the drugs subject to price increases. If Mayne was involved in an “overarching

conspiracy” for all generic drugs, it is counterintuitive that Doxy DR would not have been

included on this list—particularly when (1) Plaintiffs purport to allege other communications

between Heritage and Mylan to raise prices on other drugs, and (2) the date of the alleged price

increases is contemporaneous with Plaintiffs’ alleged communications between Mayne and

Heritage regarding the Doxy DR market.

       In sum, there are no factual allegations to support Plaintiffs’ claim that Mayne was aware

of the central element of the purported “overarching conspiracy”—i.e., that each new market

entrant should receive its “fair share” of the market in exchange for maintaining the pricing

structure in said market and across the generic drug industry at large. Instead, Plaintiffs’ own

factual allegations demonstrate that Mayne’s conduct upon entering the Doxy DR market

directly undermined any such “fair share” agreement. Accordingly, under its mandated authority

to “insist upon . . . specificity in pleading,” this Court must recognize that Plaintiffs’ specific

factual allegations are extraordinarily limited and deficient as to Mayne. The Court must also

ignore Plaintiffs’ numerous conclusory and general allegations of a nebulous “overarching

agreement” for which there are no factual allegations specific to Mayne and against which the

specific factual allegations of Mayne’s conduct directly contradict Plaintiffs’ theory.

                                         CONCLUSION

       For the reasons set forth above, the Court should dismiss the Multi-Drug Complaints

against Mayne.



                                                15
      Case 2:17-cv-03768-CMR Document 65-1 Filed 02/21/19 Page 19 of 19




                                   Respectfully Submitted,

Dated: February 21, 2019           /s/ Michael E. Martinez

                                   Michael Martinez
                                   Steven Kowal
                                   Lauren Norris Donahue
                                   Brian J. Smith
                                   K&L GATES LLP
                                   70 W. Madison St., Suite 3300
                                   Chicago, IL 60602
                                   Tel. 312-372-1121
                                   Fax 312-827-8000
                                   michael.martinez@klgates.com
                                   steven.kowal@klgates.com
                                   lauren.donahue@klgates.com
                                   brian.j.smith@klgates.com

                                   Counsel for Defendant Mayne Pharma Inc.




                                     16
